Name: Council Decision (CFSP) 2015/883 of 8 June 2015 amending and extending Decision 2010/565/CFSP on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo)
 Type: Decision
 Subject Matter: Africa;  defence;  European construction;  politics and public safety;  cooperation policy;  EU institutions and European civil service
 Date Published: 2015-06-09

 9.6.2015 EN Official Journal of the European Union L 143/14 COUNCIL DECISION (CFSP) 2015/883 of 8 June 2015 amending and extending Decision 2010/565/CFSP on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 21 September 2010, the Council adopted Decision 2010/565/CFSP (1), last modified by Decision 2014/674/CFSP (2). Decision 2010/565/CFSP expires on 30 June 2015. (2) On 20 April 2015, the Council approved the Crisis Management Concept amending and extending the EUSEC RD Congo mission in the Democratic Republic of the Congo. (3) EUSEC RD Congo will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/565/CFSP is amended as follows: (1) Article 2 is replaced by the following: Article 2 Mission Statement In order to consolidate EUSEC RD Congo's achievements and to prepare the transition to the FARDC once the common security and defence policy engagement is terminated, EUSEC RD Congo will:  continue with the implementation and monitoring of the reform of the FARDC by maintaining the provision of strategic advice, including at the General Inspectorate, taking into account human rights and gender mainstreaming, whilst ensuring close coordination with the relevant actors for the transition process and handover of tasks,  work with the military authorities towards sustainability of the military education system, focusing on schools for officers and non-commissioned officers, whilst preparing for the transition process and handover of tasks. To achieve its objectives, EUSEC RD Congo shall operate in accordance with the parameters set out in the Crisis Management Concept and set out in the mission plan.. (2) In Article 9, paragraph 1 is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to the mission for the period from 1 October 2010 to 30 September 2011 shall be EUR 12 600 000. The financial reference amount intended to cover the expenditure related to the mission for the period from 1 October 2011 to 30 September 2012 shall be EUR 13 600 000. The financial reference amount intended to cover the expenditure related to the mission for the period from 1 October 2012 to 30 September 2013 shall be EUR 11 000 000. The financial reference amount intended to cover the expenditure related to the mission for the period from 1 October 2013 to 30 September 2014 shall be EUR 8 455 000. The financial reference amount intended to cover the expenditure related to the mission for the period from 1 October 2014 to 30 June 2015 shall be EUR 4 600 000. The financial reference amount intended to cover the expenditure related to the mission for the period from 1 July 2015 to 30 June 2016 shall be EUR 2 700 000.. (3) Article 9a is deleted. (4) In Article 17, the second paragraph is replaced by the following: It shall apply until 30 June 2016.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2015. Done at Luxembourg, 8 June 2015. For the Council The President D. REIZNIECE-OZOLA (1) Council Decision 2010/565/CFSP of 21 September 2010 on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (OJ L 248, 22.9.2010, p. 59). (2) Council Decision 2014/674/CFSP of 25 September 2014 amending and extending Decision 2010/565/CFSP on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (OJ L 282, 26.9.2014, p. 24).